Case 1:18-cv-00080-LEK-WRP Document 57 Filed 03/28/19 Page 1 of 1               PageID #: 455

                                          MINUTES



   CASE NUMBER:            CV 18-00080LEK-RLP
   CASE NAME:              In The Matter Of:
                           The Search Of: Boston Whaler 370 Outrage "Painkiller"
   ATTY FOR                Randall K. Hironaka, Esq
   MOVANT:
   ATTY FOR                Micah W. J. Smith, AUSA
   RESPONDENT:


        JUDGE:       Richard L. Puglisi           REPORTER:         FTR - C5

        DATE:        March 28, 2019               TIME:             10:02 a.m. - 10:32 a.m.


  COURT ACTION: EP                  DISCOVERY CONFERENCE

  Discovery Conference held.

  Discussion held.

  Respondent shall provide current inventory to Movant no later than April 1, 2019.
  Movant’s response shall be provided to the Respondent no later than April 29, 2019.

  The parties shall file a Status Report no later than May 1, 2019. A Status Conference is
  set for May 3, 2019 at 9:00 a.m. before Judge Puglisi.


                      Submitted by: Mary Feria, Courtroom Manager
